



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Walker 
          v. B.C. Housing Management Commission,







2007 
          BCCA 32



Date: 20070116





Docket: CA034651

Between:

Margaret 
    Jandyra Walker

Appellant

(
Petitioner
)

And

British 
    Columbia Housing Management Commission

Respondent

(
Respondent
)




Before:


The 
          Honourable Madam Justice Ryan




The 
          Honourable Madam Justice Newbury




The 
          Honourable Mr. Justice Hall








R. 
          W. Parsons


Counsel for the Appellant




S. 
          Black


Appearing as Agent for the Respondent




Place 
          and Date of Hearing:


Vancouver
,
British Columbia




9 January 2007




Place 
          and Date of Judgment:


Vancouver
,
British Columbia




16 January 2007










Written 
          Reasons by:




The 
          Honourable Mr. Justice Hall




Concurred 
          in by:




The 
          Honourable Madam Justice Ryan

The 
          Honourable Madam Justice Newbury













Reasons 
    for Judgment of the Honourable Mr. Justice Hall

[1]

This is an appeal from a judgment of Meiklem, J. dated November 30, 
    2006, dismissing a petition brought by the petitioner seeking to set aside 
    a decision of an arbitrator made under the provisions of the
Residential 
    Tenancy Act
, S.B.C. 2002, c. 78 (the
Act
).  The decision 
    of the arbitrator was dated November 22, 2006.

[2]

By way of background, the appellant, who suffers from some disabilities, 
    has been a tenant for the past sixteen years at a social housing complex in 
    the City of Vancouver.  The entity in charge of the complex is the British 
    Columbia Housing Management Commission (the Commission).  A clause in the 
    agreement under which the appellant has occupied the premises reads as follows:

RENT
is due and payable in advance on or before the first day of each calendar 
    month at such place and in such manner as the Lessor may from time to time 
    designate in writing.  The amount of the rent payable will be based on thirty 
    percent (30%) of the Tenants gross monthly household income as amended from 
    time to time.  The Tenant agrees at least once in every twelve-month period 
    and from time to time as required by the Lessor, to declare the number of 
    Tenants and Occupants in the Premises and their names, ages, gross incomes 
    and assets on a form provided by the Lessor.  Proof of income and assets must 
    be provided with the declaration.  Such declaration and information provided 
    therewith form part of this Tenancy Agreement and the information contained 
    therein and therewith shall be material and fundamental to this Tenancy Agreement.  
    Failure by the Tenant to fully and promptly co-operate in making a declaration 
    as required by the Lessor, or any misrepresentation by omission or commission 
    shall be cause for termination of the tenancy.

[3]

The premises, which are said to be a two-bedroom suite, were occupied 
    by herself and her son.  Her son became an adult in 2005.  In the year 2005 
    it came to the attention of the Commission that the son was earning income 
    and the rent was adjusted upwards to reflect that circumstance.  As can be 
    seen from the above noted clause in the tenancy agreement, the level of income 
    of occupants of a suite is the key determinant of the amount of rent payable 
    for a suite.  Difficulties ensued in the orderly payment of this increased 
    rent.  In 2006, as the year went on, payments were often in arrears or deficient.  
    This led to a series of notices from the Commission advising Ms. Walker that 
    if payment was not made in a satisfactory and timely way, she could face eviction.  
    Apparently she was encountering difficulty in having her son contribute a 
    requisite share of the rent of the premises.  In October a notice to end tenancy 
    was served upon Ms. Walker by the Commission.  The reason for the notice was 
    stipulated to be for failure to pay arrears of rent.  There was said to be 
    a sum in excess of $500.00 unpaid.

[4]

A hearing, which I gather was a telephonic hearing, occurred before 
    a designated arbitrator under the
Act
.
It is not entirely 
    clear as to exactly what was said during the hearing by the appellant tenant, 
    Ms. Walker.  She indicated that she had not succeeded in being able to garner 
    sufficient contribution from her son to pay the rent due in full.  She did 
    indicate at one point during the hearing that if she was required to move, 
    she was half packed-up to do so.  Although there seemed to be some suggestion 
    at the hearing before Mr. Justice Meiklem that she was thereby assenting to 
    an order, I am satisfied that that inference should not be drawn from that 
    comment.  All that I would draw from that comment in the circumstance is that 
    she was saying that if an order was made against her, then she might be in 
    a position to comply with it.  I do not consider that she was, in any way, 
    consenting to an order being made by the arbitrator to that effect.  The arbitrator 
    concluded that the landlord, the Commission, was entitled to the order of 
    possession that it sought, and she made an order granting possession to the 
    landlord as of 30 November, 2006 and, as well, made an order for financial 
    payment of $405 to the Commission.  It was this order that the appellant sought 
    to have reviewed by Meiklem, J.  Meiklem, J. sustained the order made by the 
    arbitrator and dismissed the petition.  Thereafter the appellant appealed 
    to this Court and was granted a series of stays during the continuance of 
    the proceedings in this Court.

[5]

The appellant had counsel before Meiklem, J. but did not have counsel 
    during the preliminary proceedings in this Court in chambers.

[6]

In the best traditions of the Bar, Mr. Parsons acting as
pro bono
counsel appeared on behalf of the appellant before the division hearing the 
    matter in this Court.  He advanced a number of arguments on behalf of the 
    appellant.  He submitted that a construction of a Regulation of the
Act
supported the proposition that the only income to be considered was the income 
    of the tenant, Ms. Walker, who had signed the original tenancy agreement.  
    We did not require to hear from the agent for the respondent on this question 
    as we are satisfied that the Regulation in question cannot bear that construction.  
    It seems to us that under the regime governing this type of housing, the level 
    of income to be considered must be household income or otherwise the scheme 
    would not make sense.  Counsel for the appellant further submitted that the 
    proceedings before the arbitrator were unsatisfactory and that this should 
    have led Meiklem, J. to set aside the proceedings and order a new hearing.

[7]

While the proceedings were relatively summary, it seems to me that 
    having regard to the relatively straightforward issue in the case, namely, 
    whether or not the rent due and payable was being paid in a timely way, the 
    hearing was an adequate one to explore this issue.  The position of the appellant 
    throughout seems to have been that although she was willing to pay her share 
    of the rent in a timely way, she had not been able to prevail upon her son 
    to pay up the amount that was due from him.  But the workability of this subsidized 
    housing scheme would be seriously compromised if it were the case that payment 
    of the amount due on account of the rental of the suite could be evaded on 
    the basis that there was some sort of divided responsibility on the part of 
    suite occupants for the global amount payable on account of the suite rental.

[8]

There had been a history of difficulty in timely rent payments throughout 
    the latter half of 2006 concerning this suite and the landlord had little 
    alternative but to move for a remedy.  Counsel submitted that there might 
    have been some confusion caused to the appellant by reason of a number of 
    notices that had been issued in the latter half of 2006, but I am satisfied 
    that the appellant was well aware of the difficulty that occasioned the notices 
    and was not confused about what was being sought.  If that were all there 
    was to this case, I would consider this appeal should be dismissed.

[9]

In affidavit material filed before this Court is found the following 
    paragraph from the affidavit of the appellant:

In 
    early October 2006, however, my son lost his job and, with no income, was 
    unable to pay any portion [sic] the rent.  My son contacted Dale McMann, who 
    I understand to be employed by the Respondent, to request a reassessment of 
    his declaration of income and assets.  To date, to my knowledge, my son has 
    not received a response to his request.

[10]

If this factual circumstance was extant in October and November 2006 
    at the time of the notice and the hearing before the arbitrator, then arguably 
    the monthly rental figure applicable to this suite should be based only on 
    the income of the appellant.  In that event, there would not be an arrears 
    situation.  It seems mystifying that if this factual situation existed when 
    the matter was before the arbitrator that the appellant failed to make this 
    factual point to the arbitrator.  The arbitrator cannot be expected to be 
    a mind reader.

[11]

As noted in the case of
Gleneagle Manor Ltd. v. Finns of Kerrisdale 
    Ltd.
(1980), 116 D.L.R. (3d) 617 (B.C.S.C.) the courts possess the 
    power to grant relief from forfeiture in tenancy matters.  Because there may 
    have been a genuine factual misapprehension in this case, namely the true 
    income level of occupants of this suite at the relevant time, it seems to 
    me appropriate for the Court to exercise its power here to avoid a possible 
    injustice.  A new hearing before an arbitrator should be ordered so that the 
    full facts of this income situation can be ascertained.  As observed above, 
    the total income of all suite occupants is the measure of rent due under the 
    regime applicable to this type of rental unit.

[12]

The appeal should be allowed and the matter remitted for a new hearing, 
    which hearing should take place without delay.

The 
    Honourable Mr. Justice Hall

I agree:

The Honourable Madam Justice Ryan

I agree:

The Honourable Madam Justice Newbury


